DETAILED ACTION
1.          Claims 1 and 3-7 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 4/13/2021, the Office acknowledges the current status of the claims: claims 1, 5, and 7 have been amended, and no new matter appears to be added.

EXAMINER'S AMENDMENT
3.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Hill on April 19, 2021.

The application has been amended as follows: 
Claim 1: replace “MRC” in line with Maximal Ratio Combiner (MRC)
Claim 5: replace “MRC” in line with Maximal Ratio Combiner (MRC).

End Examiner’s Amendment.

Allowable Subject Matter
4.           Claims 1 and 3-7 are allowed.
5.           The following is an examiner’s statement of reasons for allowance: in consideration of the amended claim(s) to incorporate features of objected claim matter as indicated by the Examiner in the Office action mailed 3/26/2021, Examiner is of the opinion the Allowance of the Application is made clear in the record. See MPEP 1302.14: “The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 19, 2021